Title: To George Washington from Gouverneur Morris, 9 June 1778
From: Morris, Gouverneur
To: Washington, George


                    
                        Dear Genl
                        York Town [Pa.] 9th June 1778
                    
                    I have sent to your Addressé three Bundles containing the several Materials collected by the Committee for arrangg the army. This Business being now put under your Care I trust you will be enabled speedily to put your Army in the Situation you wish excepting always the Deficiency of Numbers which is upon the whole well enough since thereby it happens that less of the Resources of the Country are consumed and this is certainly a War of Resources. The Opinion of Congress relative to Phila: you have doubtless ere this received. Mine did not arise from any Pleasure I take in the Distresses of my Fellow Creatures still less from that horrid Love of Proscriptions which however dictated certainly disgraces human Nature. Simply I wished that our Enemies should be mulcted before they were received into our Bosom and that we might thereby possess ourselves of the Sinews of War—Should there be still other Desiderata as to the Army which indeed I well know there are pray let me hear of them in a Letter to which I shall call the attention of the House who have now entangled themselves in  such an Infinity of Matter that some Management is really necessary to lead them to the most serious and important Objects—The Committee had written to Govr Clinton for his Assistance in Arranging the Regts not with you So much as I received in Answer to that Application you will find among the Bundles What ever may come to Hand regarding Gansevoort’s Regt I shall do myself the Honor to transmit immediately I am called away.
                    Should Mrs Washington be still in Camp which I confess is rather unlikely pray present my Respects to her. I have the Honor to be Dr General Yours sincerely
                    
                        Gouvr Morris
                    
                